                                                                                                                                                             Exhibit
10.1

 
Pursuant to 17 CFR 240.24b-2, confidential information (indicated by [***]) has
been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.
 
 
Dated February 2007


 
TBS INTERNATIONAL LIMITED
 


and




CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD






and






NANTONG YAHUA SHIPBUILDING CO., LTD.


 


____________________________________________________________


OVERALL AGREEMENT RELATING TO
THE CONSTRUCTION OF
SIX MULTI-PURPOSE VESSELS
____________________________________________________________


 




--------------------------------------------------------------------------------





THIS AGREEMENT is made the day of February 2007


BY AND BETWEEN



(1)  
TBS INTERNATIONAL LIMITED, a company organised and existing under the laws of
Bermuda, having its principal office at Suite 306, Commerce Building, One
Chancery Lane, Hamilton, HM12, Bermuda (“TBS”);




(2)  
CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD, a corporation organised and
existing under the laws of the People’s Republic of China, having its registered
office at No.C88, An Ding Men Wai Street, Beijing 100011 (“CCCC”); and




(3)  
NANTONG YAHUA SHIPBUILDING CO., LTD., a corporation organized and existing under
the laws of the People's Republic of China, having its registered office at 1#
Hongzha Road Jiuweigang Nantong Jiangsu P.C. 226361 (hereinafter called the
“Builder”),



CCCC and the Builder being hereinafter collectively called the “Seller” and TBS
and the Seller being hereinafter collectively called the “Parties”.


 
WHEREAS


(A) The Seller has, pursuant to shipbuilding contracts of even date herewith
(the “Shipbuilding Contracts”), agreed to design, construct and deliver to six
special purpose subsidiaries of TBS, designated in each Shipbuilding Contract as
the “Buyer” and referred to herein collectively as the Buyers, six (6)
multi-purpose vessels having the Builder’s hull numbers NYHS200720, NYHS200721,
NYHS200722, NYHS200723, NYHS200724 and NYHS200725 (collectively the “Vessels”);



(B)  
The Parties have agreed to enter into this Agreement to define the Delivery
Dates of the Vessels, the time of payment of the Second Instalment of the
Purchase Price under the Shipbuilding Contracts and to acknowledge the Parties’
intention that the Vessels are to be built as a series of six (6) sisterships.
TBS enters into this Agreement for itself and as duly authorised agent on behalf
of the Buyers.





NOW IT IS HEREBY AGREED



1.  
DEFINITIONS AND INTERPRETATION




1.1  
Words and expressions defined in the Shipbuilding Contracts shall, unless the
context otherwise requires, have the same meaning when used in this Agreement.




1.2  
In this Agreement, the following term shall bear the meaning hereafter set out:



“Effective Date” means, in respect of each Shipbuilding Contract, the date that
such contract becomes effective in accordance with its terms.



1.3  
References herein to “Clauses” shall mean Clauses of this Agreement and
references to “Articles” shall mean Articles of the Shipbuilding Contracts.




1.4  
If there is any conflict between any Shipbuilding Contract and this Agreement,
the provisions of this Agreement shall prevail.




2.  
DELIVERY DATES OF THE VESSELS




2.1  
The Delivery Date of the Builder’s Hull no NYHS200720 (“Hull NYHS200720”)
pursuant to Article VII.1 of the Shipbuilding Contract in respect of such vessel
(the “Hull NYHS200720 Delivery Date”) shall be the date falling twenty-three
(23) months from the Effective Date of such Contract. .




2.2  
The Delivery Date of the Builder’s Hull no NYHS200721 (“Hull NYHS200721”)
pursuant to Article VII.1 of the Shipbuilding Contract in respect of such vessel
(the “Hull NYHS200721 Delivery Date”) shall be the date falling twenty-nine (29)
months from the Effective Date of such Shipbuilding Contract.




2.3  
The Delivery Date of the Builder’s Hull no NYHS200722 (“Hull NYHS200722”)
pursuant to Article VII.1 of the Shipbuilding Contract in respect of such vessel
(the “Hull NYHS200722 Delivery Date”) shall be the date falling thirty-four (34)
months from the Effective Date of such Shipbuilding Contract.




2.4  
The Delivery Date of the Builder’s Hull no NYHS200723 (“Hull NYHS200723”)
pursuant to Article VII.1 of the Shipbuilding Contract in respect of such vessel
(the “Hull NYHS200723 Delivery Date”) shall be the date falling thirty-eight
(38) months from the Effective Date of such Shipbuilding Contract.




2.5  
The Delivery Date of the Builder’s Hull no NYHS200724 (“Hull NYHS200724”)
pursuant to Article VII.1 of the Shipbuilding Contract in respect of such vessel
(the “Hull NYHS200724 Delivery Date”) shall be the date falling thirty-six (36)
months and fifteen (15) days from the Effective Date of such Shipbuilding
Contract.






2.6  
The Delivery Date of the Builder’s Hull no NYHS200725 (“Hull NYHS200725”)
pursuant to Article VII.1 of the Shipbuilding Contract in respect of such vessel
(the “Hull NYHS200725 Delivery Date”) shall be the date falling forty (40)
months from the Effective Date of such Shipbuilding Contract.






3.  
PAYMENT OF THE 2ND INSTALMENT UNDER THE CONTRACTS




3.1  
With reference to Article II.3(b) of each of the Shipbuilding Contracts for Hull
NYHS200720 and Hull NYHS200723, it is agreed and understood that the 2nd
Instalment of the Purchase Price for such Vessels shall become due and payable
and be paid within five (5) New York business days of receipt by the Buyer of a
telefax notice from the Seller attaching a Stage Certificate in the form of the
draft attached as Appendix A, countersigned by the Classification Surveyor,
certifying that the steel cutting of the first steel plate of Hull NYHS200720 in
the Builder’s Shipyard has commenced.




3.2  
With reference to Article II.3(b) of each of the Shipbuilding Contracts for Hull
NYHS200721 and Hull NYHS200724, it is agreed and understood that the 2nd
Instalment of the Purchase Price for such Vessels shall become due and payable
and be paid within five (5) New York business days of receipt by the Buyer of a
telefax notice from the Seller attaching a Stage Certificate in the form of the
draft attached as Appendix A, countersigned by the Classification Surveyor,
certifying that the steel cutting of the first steel plate of Hull NYHS200721 in
the Builder’s Shipyard has commenced.




3.3  
Finally, with reference to Article II.3(b) of each of the Shipbuilding Contracts
for Hull NYHS200722 and NYHS200725, it is agreed and understood that the 2nd
Instalment of the Purchase Price for such Vessels shall become due and payable
and be paid within five (5) New York business days of receipt by the Buyer of a
telefax notice from the Seller attaching a Stage Certificate in the form of the
draft attached as Appendix A, countersigned by the Classification Surveyor,
certifying that the steel cutting of the first steel plate of Hull NYHS200722 in
the Builder’s Shipyard has commenced.

 

4.  
SISTERSHIPS




4.1  
The Parties hereby acknowledge and agree that, with the exception of the
suppliers of the main engines (for which it is understood that [***], shall
supply the main engine for Hull NYHS200720, Hull NYHS200721, Hull NYHS200722 and
Hull NYHS200723 and either [***] or [***] shall supply the main engine for Hull
NYHS200724 and Hull NYHS200725) and without prejudice to the provisions of
Article V of each Shipbuilding Contract, the Vessels are intended to be built as
a series of six (6) sisterships constructed on identical terms and
specifications to those for Hull NYHS200720. In particular, as soon as the items
and the respective suppliers thereof comprising the Maker's List for Hull
NYHS200720 have been chosen, such items and suppliers shall, with the exception
of the suppliers of the main engines, remain the same for Hull NYHS200721, Hull
NYHS200722, Hull NYHS200723, Hull NYHS200724 and Hull NYHS200725 and the Seller
shall not alter the same without the express prior consent of TBS.




4.2  
Notwithstanding the provisions of Clause 4.1 above, each of the Buyers of the
Vessels shall be entitled to modify the Specifications in respect thereof
pursuant to Article V of the respective Shipbuilding Contract for the same.




5.  
ASSIGNMENT




5.1  
The Seller shall not without the previous written approval of TBS assign or
transfer any rights or obligations under this Agreement or the rights hereunder
or any part thereof.




5.2  
TBS shall not without the previous written approval of the Seller (the same not
to be unreasonably withheld) assign or transfer any rights or obligations under
this Agreement.




6.  
TBS GUARANTEE




6.1  
TBS hereby unconditionally guarantees each of the obligations of the Buyer under
each of the Shipbuilding Contracts.




7.  
NOTICES




7.1  
Any and all notices and communications in connection with this Agreement shall
be addressed as follows:



To TBS


TBS INTERNATIONAL LIMITED
Suite 306
Commerce Building
One Chancery Lane
Hamilton HM 12
Bermuda
 
Telefax No. : 441-295-4957


with copy to:


TBS SHIPPING SERVICES INC.
612 Grassy Sprain Road
Yonkers, New York 10710
USA


Attention: Joseph E. Royce


Telefax No. : 914-961-0567


To CCCC


CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD
c/o CCCC SHANGHAI EQUIPMENT ENGINEERING CO., LTD
12F/3456 Pu Dong Nan Road
Shanghai 200125, China
 
Telefax No. : 86-21- 5089-0068


Attention: Jason Lu


with copy to the Builder


NANTONG YAHUA SHIPBUILDING CO., LTD.
1# Hongzha Road
Jiuweigang, Nantong
Jiangsu P.C. 226361, China 
 
Telefax No. : +86-513- 8556-0018
 

7.2  
Any notices and communications sent by CCCC or the Builder alone to TBS shall be
deemed as having being sent by both CCCC and the Builder.




7.3  
Any change of address shall be communicated in writing by registered mail by the
party making such change to the other party and in the event of failure to give
such notice of changes, communications addressed to the party at their last
known address shall be deemed sufficient.




7.4  
Any and all notices, requests, demands, instructions, advice and communications
in connection with this Agreement shall be deemed to be given at, and shall
become effective from, the time when the same is delivered to the address of the
party to be served, provided, however, that registered airmail shall be deemed
to be delivered ten (10) days after the date of dispatch, express courier
service shall be deemed to be delivered five (5) days after the date of
dispatch, and telefax acknowledged by the answerbacks shall be deemed to be
delivered upon dispatch.




7.5  
Any and all notices in connection with this Agreement shall be written in the
English language and each party hereto shall have no obligation to translate
them into any other language.




8.  
GOVERNING LAW AND JURISDICTION




8.1  
This Agreement shall be governed by and construed in accordance with English
law.




8.2  
In the event of any dispute between the Parties hereto as to any matter arising
out of or relating to this Agreement or any stipulation herein or with respect
thereto which cannot be settled by the Parties themselves, such dispute shall be
resolved by arbitration in London, England in accordance with the laws of
England in the same manner as is provided in Article XIII of each Shipbuilding
Contract.



IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be duly
executed in two original copies the day and year first above written.
 


TBS INTERNATIONAL LIMITED
 
 
/s/ Martin Levin
 
By: _Martin Levin____
Title:  Director - New Shipbuilding Projects
 
 
 
 
 
CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD
 
 
/s/
 
By: _________________
 
Title: ________________
 
 
 
NANTONG YAHUA SHIPBUILDING CO., LTD.
 
 
/s/
 
By: _________________
 
Title: ________________
 


--------------------------------------------------------------------------------





APPENDIX A - FORM OF STAGE CERTIFICATE


[insert date]


[ insert name of Buyer ]
c/o TBS SHIPPING SERVICES INC.
612 Grassy Sprain Road
Yonkers
New York 10710
USA




For the attention of Joseph E. Royce


Fax no:  914-961-0567




Gentlemen:


Hull No. [NYHS200720] / [NYHS200721] / [NYHS200722] under a Shipbuilding
Contract dated
           February 2007, made between yourselves and ourselves


We hereby certify in connection with the building of the above VESSEL:-


that the steel cutting has been commenced


 
For and on behalf of
China Communications Construction Company Ltd and Nantong Yahua Shipbuilding
Co., Ltd.
as the Seller 


................................ 
Dated [ ] 


 
For and on behalf of 
Lloyd’s Register
As Classification Society


................................
Dated [ ]